Citation Nr: 1428104	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected back and right leg disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in November 2011, at which time the issues included service connection for back and right leg disabilities.  In an August 2102 rating decision, the RO granted service connection for those disabilities; they are no longer before the Board.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record weighs against a finding that the Veteran has a currently diagnosed right hip condition.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, to include as secondary to service-connected back and right leg disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a June 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded a VA examination in December 2011 to assess the nature and etiology of his right hip disorder.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran contends that he developed a right hip disability as a result of an in-service injury.  Alternatively, he has claimed his hip condition is due to his now service-connected back and right leg disabilities.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran's service treatment records are silent for complaints, treatment or diagnosis of any right hip condition.  Neither his November 1975 enlistment examination report nor his August 1983 separation examination makes any mention of any problems the Veteran has with hip problems.  Both examination reports revealed normal clinical findings concerning the lower extremities, spine and musculoskeletal systems.

The Veteran's post-service medical records do not show that he receives any ongoing treatment for any hip condition.  A January 2007 statement from a private orthopedic surgeon reflects that the Veteran was diagnosed with a right hip contusion that the physician opined was directly related to the Veteran's reports of being involved in a work-related accident in September 1976 when an army personnel carrier ran over him in service.

Pursuant to the Board remand, the Veteran underwent a VA examination in December 2011 to determine the etiology of his right hip condition.  The Veteran stated that he began having pain in his right hip in 1996, but he has never sought any medical care for his right hip.  Upon examination, the Veteran was found not to have any functional loss for either the right or left lower extremity.  Imaging studies were taken of the Veteran's hips, but there was no degenerative or traumatic arthritis documented.  The examiner noted that he reviewed the Veteran's claims file.  He stated that he did not find any objective findings regarding the right hip with any objectively diagnosable condition.  Both radiographs and the physical examination resulted in negative findings, and the examiner stated that there was no evidence submitted of any direct trauma to the Veteran's right hip or low back.  The examiner further noted that the Veteran had some subjective complaints of some pain at the end of range-of-motion testing, and this may be referred pain from his back condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Based on a careful review of the evidence, the Board finds that service connection for a right hip disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his hips.  While the January 2007 statement from the Veteran's private doctor provided a diagnosis of right hip contusion, more recent medical evidence of record indicates that the condition apparently resolved without any residuals.  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from any right hip condition.    


As there is no current diagnosis of a right hip condition, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a right hip condition, to include as secondary to service-connected back and right leg disabilities, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


